         Case 1:20-cv-03460-KBJ Document 32 Filed 03/17/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CARTER W. PAGE,
              Plaintiff,
                                             CIVIL NO.: 20-cv-3460-KBJ
    v.


JAMES COMEY, ET AL,
              Defendants.



                 CONSENT MOTION TO EXCUSE THE LISTING
                  OF RESIDENTIAL ADDRESSES IN FILINGS


      COMES NOW, the Plaintiff, Carter Page (“Dr. Page”), by and through his

undersigned attorney, and respectfully requests that the Court grant this motion to

excuse ALL parties from listing the residential addresses of individual defendants

in all filings. In support of this Motion, Dr. Page submits the following.



          1. Pursuant to L.Cv.R. 5.1(c) and 11.1, the first filing by any party in this

             Court must include the full residential addresses of parties in its

             caption.

          2. In this action, Dr. Page seeks relief for violations of his Constitutional

             and other legal rights in connection with the unlawful surveillance and

             investigation of him pursuant to warrants issued under the Foreign

             Intelligence Surveillance Act against the United States, the DOJ, the
        Case 1:20-cv-03460-KBJ Document 32 Filed 03/17/21 Page 2 of 6




             FBI and several current and former employees of the FBI, some of

             them high-ranking.

         3. At present, defense counsel have entered their appearances only on

             behalf of the entity defendants - the United States, the FBI, and the

             DOJ. No counsel have yet entered their appearances on behalf of any

             of the individual defendants. This is because these current and former

             government employees are pursing their rights to potential

             representation by the United States in this matter. See the

             Government’s unopposed motion for clarification and extension of time

             for individual defendants and the United States to respond to the

             Complaint. 1 [Dkt. # 31].

         4. Pursuant to L.Cv.R. 5.3, parties are required to include a certificate of

             service stating the manner of service of all filings, which must be made

             on all parties whether they are yet represented or not (and thus their

             counsel not in the ECF system). When service is accomplished on an

             as-yet unrepresented party, common practice is for that party to be

             served by mail at the party’s own addresses, which is then listed in the

             certificate of service filed with the Court.

         5. Residential addresses are not included among the list of personal

             identifiable information which the Court requires be redacted from



      1One   individual defendant with counsel in another matter has consented to
the service of pleadings in this matter on that counsel, pending a decision on
representation by the United States.


                                               2
Case 1:20-cv-03460-KBJ Document 32 Filed 03/17/21 Page 3 of 6




    public filings. To the contrary, the local rules and common practice in

    our Court require or result in the inclusion of residential addresses in

    public filings.

 6. Thus, while the individual defendants remain unrepresented and

    because of the local rules governing the filings of all initial pleadings

    (Complaints, Answers, Motions to Dismiss, etc.), the residential

    addresses of parties would need to be reflected in publicly filed

    documents during the initial phase of this case.

 7. The subject matter of this suit has been the object of considerable

    media attention since long before the filing of this suit, and Dr. Page

    and the individual defendants have become highly visible public

    figures.

 8. The public release of residential addresses will result in public

    attention to all parties in this case and could easily result in

    harassment by members of the public at their private residences.

 9. By minute order dated January 7,2021, the Court granted Plaintiff’s

    motion to waive the application of L.Cv.R. 5.1(c), and permitted the

    redaction of the residential addresses from the Complaint.

 10. This motion requests that the Court extend a similar waiver to permit:

    the omission of any residential addresses from the certificates of

    service of any pleadings filed in this case, the redaction of any

    residential addresses in any document previously filed in this case, and




                                     3
         Case 1:20-cv-03460-KBJ Document 32 Filed 03/17/21 Page 4 of 6




             the omission of any residential addresses from the initial pleadings of

             the individual defendants.

          11. Counsel for the presently represented defendants – the United States,

             the DOJ and the FBI – has informed undersigned counsel that the

             Government consents to the relief requested in this motion.



      WHEREFORE, Dr. Page, respectfully requests that this motion be granted,

and that this Honorable Court excuse all parties from listing the residential

addresses of individuals (plaintiff and defendants) in all filings in this matter.



Dated: March 17, 2021                   Respectfully Submitted,



                                        __________/s/___________________________
                                        Leslie McAdoo Gordon (D.C. Bar #456781)
                                        1140 19th Street, N.W.
                                        Suite 602
                                        Washington, DC 20036
                                        (202) 293-0534
                                        leslie.mcadoo@mcadoolaw.com




                                               4
         Case 1:20-cv-03460-KBJ Document 32 Filed 03/17/21 Page 5 of 6




                           CERTIFICATE OF SERVICE

      I hereby certify that, on March 17, 2021, a copy of the foregoing Consent

Motion to Excuse the Listing of Residential Addresses In Filings was served

electronically on:

                         Daniel Paul Chung
                         U.S. Department of Justice
                         Civil Division Torts Branch-FTCA Section
                         P.O. Box 888
                         Washington, DC 20044

                         Amy E. Powell
                         U.S. Department of Justice
                         150 Fayetteville St.
                         Ste 2100
                         Raleigh, NC 27601

                         Emily Damrau (for defendant Clinesmith)
                         MoloLamken LLP
                         600 New Hampshire Avenue, NW
                         Suite 660
                         Washington, DC 20037

      And by first class mail, postage prepaid on:

                         Andrew McCabe
                         In Virginia

                         Lisa Page
                         In Washington, DC

                         Brian Auten
                         In Virginia

                         James Comey
                         In Virginia

                         Peter Strzok
                         In Virginia



                                             5
Case 1:20-cv-03460-KBJ Document 32 Filed 03/17/21 Page 6 of 6




               Joe Pientka III
               In Virginia

               Stephen Somma
               In New York



                           __________/s/__________________________
                           Leslie McAdoo Gordon




                                 6
